Citation Nr: 1532941	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to a rating higher than 10 percent prior to September 2, 2014, and a rating higher than 20 percent since September 2, 2014, for service-connected left knee instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and Appellant's Son


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2011 rating decisions rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before Decision Review Officer (DRO) in March 2010, and before the undersigned Veterans Law Judge (VLJ) in May 2014.  Transcripts of both hearings are of record.  The Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the August 2014 hearing.  38 C.F.R. § 20.1304(c) (2014).

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of this hearing is of record, however, as noted in the June 2014 remand, the transcript is incomplete and omitted testimony regarding the Veteran's left shoulder disability.  However, as this claim was granted in a November 2014 rating decision, it is no longer before the Board.  The transcript does include a complete transcript of the Veteran's testimony regarding the claims for service connection for a right knee disability and increased rating for a left knee disability.  Accordingly, the Board finds that these claims can be adjudicated without prejudice to the Veteran.

In a June 2014 decision, the Board granted an initial evaluation of 30 percent for depression and assigned a separate evaluation for left knee degenerative joint disease.  The Board also remanded the claims for service connection for right knee disability and entitlement to an evaluation in excess of 10 percent for left knee instability for further development which are now ready for disposition.
In March and December 2014, the Veteran signed a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period.  In July 2015, the Veteran submitted another waiver of AOJ consideration of any new evidence added to the record after the appeal was certified to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's left knee disability was manifested by painful limitation of motion and no more than moderate instability throughout the entire period on appeal; however, flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, or cartilage damage were not objectively demonstrated.

2.  Giving him the benefit of the doubt, the Veteran has a right knee disability that is etiologically related to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Prior to September 2, 2014, a rating of 20 percent, but no higher, is warranted for left knee instability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2014).

2.  Since September 2, 2014, the criteria for a disability rating higher than 20 percent, for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2014).
3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran claims that his service-connected left knee disability is more severe than his 20 percent evaluation indicates.

Historically, in January 1991, the RO granted service connection for a left knee disability, evaluated as noncompensable under DC 5257, effective December 16, 1976.  In December 1991, the RO increased the evaluation for the left knee from 0 to 10 percent, effective from November 2, 1989.  In June 2014, the Board assigned a 10 percent rating for arthritis which was effectuated by a July 2014 rating decision which assigned a 10 percent rating for degenerative joint disease under DC 5010, effective from March 3, 2008, the date of receipt of the claim.  A November 2014 decision increased the evaluation from 10 to 20 percent effective September 2, 2014, for left knee instability pursuant to DC 5257.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 20 percent prior to September 2, 2014, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees. 

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

Diagnostic Code 5257 rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Turning to the merits of the claim, on April 2008 VA examination, the Veteran presented with complained of left knee pain rated 5 to 7 out of 10 on the pain scale with weakness, stiffness, swelling, heat and redness, instability, locking, and lack of endurance.  No episodes of dislocation or recurrent subluxation were noted and he denied any flare-ups.  He took pain medication for his left knee disability and wore a left knee brace.

Range of motion measurements revealed normal extension with 125 degrees flexion.  There was pain on flexion from 100 to 120 degrees and at the end of extension.  There was no evidence of instability.  Medial and lateral collateral ligaments tests were normal and anterior and posterior cruciate ligaments were stable.  McMurray's test was also normal.  There was evidence of pain, fatigue, weakness, lack of endurance, and incoordination.  There were objective findings of redness and heat in both knees.  Gait was normal without functional limitations.  There was no evidence of ankylosis.  X-ray examination of the left knee showed normal joint and bony alignment.  The examiner diagnosed patellar pain syndrome, but was unable to determine, without resort to mere speculation, whether pain, fatigue, weakness, lack of endurance, incoordination, and additionally limited joint function.  In terms of the left knee disability's effect on employment, the Veteran indicated that he worked through his pain during his daily activities.

In June 2008, the Veteran was issued a hinged-knee sleeve for his left knee disability.

A December 2009 report reflects complaints of left knee pain and difficulty walking and ambulating stairs.  He received a steroid injection.  The assessment was degenerative joint disease.  The left knee had a full range of motion with swelling and crepitance, but the ligaments were intact.  An X-ray examination was negative for any acute fracture or dislocation or joint effusion.  The impression was narrowing of the medial knee joint compartment.

Examination of the left knee in January 2010 revealed tenderness, but there was no evidence of effusion, crepitance, or ligament instability.  In March 2010, the Veteran complained of falling two or more times during the past 12 months due to giving way of the left knee.

In March 2010 statements from the Veteran's son and wife, they explained that the left knee disability had worsened causing falls and increased pain.

During the March 2010 DRO hearing, the Veteran testified that his left knee disability had worsened since the last examination.  He stated that he was getting shots in his knee every four months and experienced occasional swelling.  He testified that he wore a left knee brace and had fallen at least three times.  He was employed as a bus driver and testified that when his knee became stiff he had to take a break from driving to stretch.  However, he had only missed about one day of work due to his left knee disability.  At home, lifting and bending caused pain which he treated with ice and heat.

VA treatment records include a May 2010 report which shows that he was prescribed an osteoarthritic medial unloader brace.  That month, he also received a left knee cortisone injection.  Pain was rated an 8 out of 10 on the pain scale.  The assessment was left medial joint line narrowing.

On May 2010 VA joints examination, the Veteran had continued complaints of chronic left knee pain.  He complained of a constant dull ache, with increased discomfort with prolonged standing, sitting, walking, climbing, and descending stairs.  He also complained of minor swelling following increased physical activity of occasional giving way.  He required the use of a left knee brace.  He had no history of locking, inflammation, or effusion.  Treatment consisted of rest and activity modification as necessary along with steroid injections every four months and pain medication.  He experienced periods of flare-up of joint disease which had no significant adverse effects on his normal occupational or recreational activities.  Objectively, there was evidence of tenderness and minor swelling and he walked with a slight limp. 

Range of motion measurements indicate normal extension and 105 degrees flexion.  The knee joints were stable and McMurray's and Lachman's tests were negative.  There was no evidence of additional limitation of movement following a minimum of three repetitions of range of motion testing in all spheres, due to increased pain, fatigue, weakness, lack of endurance, or loss of coordination.  There was no evidence of heat, redness, edema, effusion, instability, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  There was also no evidence of instability, locking, loss of function.  There was no complaint of pain during active and passive range of motion testing.  X-ray examination of the left knee revealed narrowing of the medial knee joint compartment.  The examiner diagnosed DJD of the left knee.

In February 2011, the Veteran received a left knee injection.  On examination, there was no swelling or effusion.  Active range of motion was limited by pain.  There was tenderness to palpation over the medial joint line.  Lachman's test was negative.  The assessment was chronic left knee pain secondary to degenerative joint disease.

On March 2011 VA joints examination, the Veteran complained of left knee pain, instability causing him to fall.  He stated that he recently began using a cane in addition to a brace for stability.  He experienced giving way, stiffness, and weakness, decreased speed of joint motion, popping, warmth, swelling, and tenderness but there was no evidence of incoordination or episodes of dislocation or subluxation, locking episodes, effusions or flare-ups of joint disease.

Examination revealed increased wear outside of the left shoe heel and increased wear on the outside edge of the right heel.  There was evidence of left knee crepitus and tenderness over the medial aspect of the knee, crepitation, clicks or snaps, and patellar abnormality (intermittent suprapatellar click with extension of flexed knee); but there was no evidence of grinding or instability or meniscus abnormality.

Range of motion measurements of the left knee indicated 105 degrees flexion with normal extension with no objective evidence of pain.  There was no objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion or evidence of ankylosis.  He was employed full-time as a bus driver, but missed 8 weeks of employment over the last 12-month period due to back pain, knee pain and medical appointments.

A January 2012 X-ray examination revealed vascular calcifications, moderate degenerative remodeling change with buttressing of bone and medial femoral tibial joint space narrowing, no definite joint mouse seen.  Osseous structures otherwise appeared intact.  In December 2012, X-ray examination of the left knee revealed no significant change for moderate medial joint space narrowing.  The medial aspect of the patellofemoral joint space was mildly narrowed.  There was no fracture or dislocation.  No joint effusion was visualized.  The impression was moderate medial compartment and mild patellofemoral compartment degenerative changes.

On September 2014 VA knee and lower leg conditions DBQ examination the examiner diagnosed bilateral knee DJD, left knee strain and bilateral femoral-pain syndrome.  For the last 6 months he was given a walker to avoid falls.  He took pain medication.
 
Range of motion measurements of the left knee revealed 110 degrees flexion with pain with no limitation of extension.  After repetitive use testing there was additional limitation of range of motion of the knee and functional loss and/or functional impairment of the knee and lower leg manifested by less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion.  There was pain on palpation.  Muscle strength testing was 4/5, indicative of active movement against some resistance. Joint stability tests were 2+ for anterior, posterior and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation, but he continued to use a brace.  While there was X-ray evidence of DJD, there was no ray evidence of patellar subluxation.  Indicated that it impacts employment in that severe pain in both knees while walking. Both knees giving up while walking resulting falls.

Pursuant to Mitchell, pain, fatigue, and or incoordination significantly limited functional ability during flare ups and repeated use.  There was also an additional 5 degree loss of range of motion during flare-ups.

After a review of all of the evidence, as above, the Board finds that a 20 percent rating is warranted for left knee instability under Diagnostic Code 5257 for the entire period on appeal.  

In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective dates chosen by the RO.  The record clearly indicates that the Veteran had many problems with his left knee instability.  Specifically, the Veteran was prescribed an immobilizer for his left knee, consistently complained of instability, and used a left knee brace throughout the rating period on appeal (indicating the presence of instability).

However, the evidence of record does not support the next higher rating of 30 percent.  In this regard, on September 2014 VA examination no evidence of recurrent patellar subluxation/dislocation was found.  In fact, there is no evidence of record at any time during the course of the appeal which indicates that the Veteran experienced severe recurrent subluxation or lateral instability as a result of his left knee disability.  As such, a 30 percent disability rating under DC 5257 are not warranted for either knee.  38 C.F.R. § 4.71a.

With regard to limitation of flexion and extension of the left knee, the evidence of record indicates that the Veteran's left knee disability is manifested by pain on motion.  Left knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees.  Rather, extension was normal and flexion was limited to no more than 105 degrees.  Under Diagnostic Code 5260 and 5261, the limitation of motion does not reach the level of a compensable evaluation.  Instead, the Board previously assigned a 10 percent rating for degenerative joint disease under DC 5010.  A higher evaluation is not warranted.

With regard to the DeLuca factors, the Board observes that the VA examiner and VA and private clinicians have noted the Veteran's complaints such as pain, weakness, and stiffness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the 20% rating herein assigned for the entire period on appeal).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximated a 20 percent rating.  

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

To the extent that the Veteran contends that he has a debilitating left knee disability, it is important for the Veteran to understand that the 20 percent disability evaluation assigned for left knee instability (for the entire period on appeal) and previously assigned 10 percent disability rating for left knee arthritis indicate a significant impact on the Veteran's functional ability.  Such disability evaluations assigned by VA recognize the Veteran's painful motion and instability.  The critical question in this case, however, is whether the problems the Veteran cited meet the next highest level under the rating criteria (in excess of 20 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluations could not be justified, let alone a higher evaluation, specifically in light of the noncompensable flexion and extension measurements and negative ligament testing.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for left knee instability.
 
Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's left knee disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of weakness, pain, and fatigue due to his disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects that the Veteran continues to be employed.  See, March 2014 hearing transcript.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected left knee disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The Veteran contends that he has a right knee disability that is related to his service-connected left knee disability.  Specifically, he contends that his right knee disability is due to shifting weight onto it away from his left knee.

Evidence against the claim includes a May 2010 VA examiner's opinion that the diagnosed retropatellar pain of the right knee is a separate entity from and unrelated to the service-connected left knee disability; March 2011 VA examiner's opinion that the right knee disability is less likely as not caused by or a result of service; and November 2014 independent medical opinion that it is at least as likely as not that related to morbid obesity. 

However, evidence in favor of the claim includes a June 2012 primary care visit which states that he had extra weight on his right knee due to left knee osteoarthritis and September 2014 VA examiner's opinion that the right knee began to hurt in 2008 due to the weight bearing effect from the left knee and shifting additional weight onto the right knee.

In this regard, all medical opinions have been reviewed in detailed; the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

In light of the Veteran's post-service treatment for right knee disability, VA examinations, and both positive and negative VA opinions, the Board gives the Veteran the benefit of the doubt and finds that service connection for a right knee disability, secondary to service-connected left knee disability, is warranted.  Further discussion of the evidence is simply not warranted. 

The nature and extent of this disability caused by service is not currently before the Board.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claims for service connection for a right knee disability is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With regard to the Veteran's increased rating claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in March 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected left knee disability.  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before a DRO in March 2010 and the undersigned Veterans Law Judge (VLJ) in March 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative, the DRO and the VLJ asked relevant questions concerning the current severity of his service-connected left knee disability.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the written assertions of the Veteran and his family.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in April 2008, May 2010, March 2011, and pursuant to the Board's June 2014 remand in September 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his left knee instability. 

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Prior to September 2, 2014, a 20 percent rating, but no higher, for left knee instability, is granted.

Since September 2, 2014, a rating in excess of 30 percent is denied.

Service connection for a right knee disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


